Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to amendment filed on 11/8/2021.
Claims 1-15 are pending.
Priority
The priority date considered for this application is 11/22/2018.
The Double Patenting rejection of claims 1-2, and 8-9 are withdrawn in view of filing of Terminal Disclaimer.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected because claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (8,560,835)   in view of Chen et al., (2018/0246765) 

Per claim 1,
Johansson discloses

identifying a request associated with performing a data processing task to be performed on a first dataset; (c1: 55-60, see broker entity, following receipt of a request for processed data; c4:58-66, see broker delegate data processing tasks to Application, )

receiving, from a data processing platform, the first dataset and an identification of the data processing task to be performed on the first dataset, (continue from above, see provide data to be processes is determined as the first dataset, and the data-processing algorithm for processing the data in dependent of request correspond to the identification of the data processing task; c5:13-25, see Broker acting as an agent to delegate data processing from SN to TDP.)
wherein the first dataset is transmitted from the data processing platform to the agent; (c4:58-61, see streaming data is sent from a SN)

and causing performance of the data processing task at the external system.  (c4: 55-60, see The Data Processing Unit 21 as an external system to process the data and provides results )


Johansson does not specifically disclose
in association with a task identifier;

However, Chen disclose
In association with a task identifier ( [0005], discloses task identifier corresponding to data processing task to be scheduled)




Per claim 8, see rejection of claim 1.


Claims 2, 3, 5, 9, 10, 11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (8,560,835)   in view of Chen et al., (2018/0246765) and further in view of Goodwin (2019/0171617)



Per claim 2, the rejection of claim 1 is incorporated;
 Johansson/Chen discloses
receiving a second dataset resulting from performance of the data processing task; 
and sending the second dataset and associated to the data processing platform.    (Johansson, c4: 55-60, see The Data Processing Unit 21 processes the data and provides results)

Johansson/Chen does not specifically disclose 
associated metadata of a dataset.

However, Goodwin discloses
associated metadata of a dataset.([0066], discloses metadata representing characteristics of the dataset)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Goodwin into the teachings of Johansson/Chen to include the limitation disclosed by Goodwin.  The modification would be obvious to one of ordinary skill in the art to want to provide metadata to downstream processing as reference to process the dataset as suggested by Goodwin ([0128])

Per claim 3, the rejection of claim 2 is incorporated; 
Johansson/Chen/Goodwin discloses
wherein the first dataset is stored in memory associated with the data processing platform. (Johansson , c1: Each SN comprises at least one data collecting device appears to disclose collected data stored in memory.)

Per claim 5, the rejection of claim 2 is incorporated; 
Johansson/Chen/Goodwin discloses

receiving a token associated with the request for transmitting to the data processing platform when requesting the first dataset and/or sending the second dataset such that the data processing platform may determine that they correspond to the request.  (Johnansson - c7: 35-55, see Broker provides each SN with access token when sending request for data…conditions to be met)

Per claims 9, 10, and 13, see rejections of claims 2, 3, and 5.


Johansson/Chen/Goodwin discloses

receive the data processing task from the agent; (Johnasson, c4:58-66, see broker delegate data processing tasks to Application, )
 perform the data processing task; (c4: 55-60, see The Data Processing Unit 21 as an external system to process the data and provides results )
generate the second dataset resulting from performance of the data processing task; and provide the second dataset to the agent.  (continue from above, the results corresponds to second dataset)



Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (8,560,835)   in view of Chen et al., (2018/0246765), Goodwin (2019/0171617) and further in view of Ryuu (2017/0085743)


Per claim 4, the rejection of claim 2 is incorporated;
Johansson/Chen/Goodwin does not specifically disclose
transmitting one or more build queries to the data processing platform for causing receiving of the request, wherein the one or more build queries are polling queries periodically transmitted to the data processing platform.  

However, Ryuu  discloses
transmitting one or more build queries to the data processing platform for causing receiving of the request, wherein the one or more build queries are polling queries periodically transmitted to the data processing platform (([0048], see polling periodically in a predetermined folder to determine files need to be processed and further process them)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Ryuu into the teachings of Johansson/Chen/Goodwin to include the limitation disclosed by Ryuu.  The modification would be obvious to one of ordinary skill in the art to want to periodically check if there is files/datasets that need to be processed and process them according as suggested by Ryuu [0048])

Per claim 12, see rejection of claim 4.


Allowable Subject Matter

	
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further overcoming the deficiency identified in this office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 



	
	


	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199